DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2021 was filed after the mailing date of the notice of allowance on 03/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claims 1 and 15, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 1 and 15, wherein each lighting unit of at least one of the regions comprises a first sub-unit with an output of polarized first light and a second sub-unit with an output of second light being different from the first light in polarization” including the remaining limitations.
Claims 2-14 are allowable, at least, because of their dependencies.

Examiner Note: The reference of Vissenberg et al (US PG Pub. No. 2010/0295067) supplied by applicant on the IDS was not found to be particularly relevant to the patentability of the instant application, for the following reasons. 
 Vissenberg in figure 3, discloses an array of lighting units 310,320,330,340 with mutually differently oriented reflectors 311,321,331,341, respectively.
 Vissenberg also discloses that a first and second of the reflectors (which are collimators) may reflect light of a first polarization and a second polarization, respectively. What is missing in the Vissenberg reference is the following:
1.) A plurality of regions each having a plurality of sectors is not disclosed or shown and are not obvious because it would yield unpredictable results.
2.) The reflectors do not have flat surfaces, as claimed, they are all curved. There is no reasonable way to make them flat in the disclosed configurations.
3.) Each lighting unit is not disclosed as having sub-units with outputs different in polarization. Adding sub-units would create unpredictable results.
4.) The polarization directions are not disclosed. It is not obvious to assume they are as claimed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DONALD L RALEIGH/Primary Examiner, Art Unit 2879